                Case 1:18-cr-00057-DB Document 76 Filed 09/24/19 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, NORTHERN DIVISION



UNITED STATES OF AMERICA,                               Case No. 1:18CR00057-DB-PMW

                           Plaintiff,                   ORDER OF FORFEITURE

           vs.                                          Judge Dee Benson
RON ROCKWELL HANSEN,                                    Magistrate Judge Paul M. Warner
                           Defendant.


           IT IS HEREBY ORDERED that:

           1.      As a result of a plea of guilty to Attempt to Gather or Deliver Defense

Information (Count 1 of the Indictment), the defendant Ron Rockwell Hansen, shall forfeit to the

United States the specific following property, in violation of 18 U.S.C. § 794(a):

           •       Apple iPad Pro 9.7, SN: Unknown

           •       Apple iPad Air 2, SN: Unknown

           •       Dell Tablet Venue 7, SN: Unknown

           •       Samsung Galaxy S5, SN: 353502069462586

           •       Acer Tablet, Iconia, SN: Unknown

           •       Samsung Galaxy Avant cellular phone, SN: Unknown

           •       Western Digital Hard Drive WD1600me-01, SN: WXHZ07474219

           •       HP Flash Memory, SN: Unknown

           •       San Disk Flash Memory Cruzer USB, SN: Unknown

                                                Page 1 of 4
(Hansen)
                Case 1:18-cr-00057-DB Document 76 Filed 09/24/19 Page 2 of 4



           •       Flash Memory Logicube "Chinese Version", SN: Unknown

           •       Seagate Hard Drive 3.5 HDD SN: 6RY0BBTS

           •       Samsung Flip Phone SN: RPPSC33708

           •       USB Bracelet "UFED Series" Cellebrite, Sn: Unknown

           •       Seagate Hard Drive 2.5 HDD, SN: 6WS10CYB

           •       Seagate Hard Drive 2.5 HDD, SN: 5YX08N69

           •       PNY 32 GB Blue USB Thumb Drive

           •       Apple iPod A1367 "Ron's Ipod", SN: Unknown

           •       Lenovo X61 ThinkPad, SN: LV-R5YR9

           •       Centon USB Thumb Drive 1 of 2 Thumb Drives saved on Seagate HDD

           •       Kingston USB Thumb Drive 2 of 2 Thumb Drives saved on Seagate HDD

           •       Western Digital Hard Drive "My Passport", SN: WXJ1SB105288

           •       Apple Mac Bool with Nuvestack Label, SN: C02GY1NXDV7P

           •       3 USB Thumb Drives

           •       Apple MacBook Air (On person in Seattle), SN: Unknown

           •       Think Client Laptop (On person in Seattle), SN: Unknown

           •       Samsung Galaxy S5 Cellular Phone (On person in Seattle), SN: Unknown

           •       Micro SD Card from Samsung Galaxy S5 Cellular Phone (On person in Seattle)

           2.      The Court has determined, based on the guilty plea to Attempt to Gather or

Deliver Defense Information, that: the above-identified property is subject to forfeiture, the

defendant had an interest in the property, and the government has established the requisite nexus

between such property and such offense;


                                               Page 2 of 4
(Hansen)
                Case 1:18-cr-00057-DB Document 76 Filed 09/24/19 Page 3 of 4



           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

           3.      Pursuant to 18 U.S.C. § 981(a)(1)(c), and Rule 32.2(b)(1), Federal Rules of

Criminal Procedure, the above identified-property is hereby forfeited to the United States.

           4.      Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the

Attorney General (or a designee) is authorized to seize the properties and conduct any discovery

proper in identifying, locating, or disposing of the property subject to forfeiture.

           5.      Upon entry of this Order the Attorney General or its designee is authorized to

commence any applicable proceeding to comply with statutes governing third party interests,

including giving notice of this Order.

           6.      The United States shall publish notice of this Order on the Government’s internet

website, www.forfeiture.gov. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

           7.      Any person, other than the above named defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of

his alleged interest in the subject property, and amendment of the order of forfeiture pursuant to

21 U.S.C. § 853.

           8.      Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Order of Forfeiture shall become

final as to the defendant at the time of sentencing and shall be made part of the sentence and

included in the judgment. If no third party files a timely claim, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

           9.      Any petition filed by a third party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent
                                                 Page 3 of 4
(Hansen)
                 Case 1:18-cr-00057-DB Document 76 Filed 09/24/19 Page 4 of 4



of the petitioner’s right, title, or interest in the subject property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner’s claims, and the relief sought.

           10.      After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and before a hearing on the petition, discovery may be conducted in accordance with the Federal

Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues.

           11.      The United States shall have clear title to the subject property following the

Court’s disposition of all third party interests, or, if no petitions are filed, following the

expiration of the period provided in 21 U.S.C. § 853 which is incorporated by 18 U.S.C. §

982(b), for the filing of third party petitions.

           12.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

           Dated this 24th day of September, 2019.

                                                   BY THE COURT:



                                                   ___________________________
                                                   DEE BENSON
                                                   United States District Court Judge




                                                 Page 4 of 4
(Hansen)
